DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “least lease” which appears to be possibly inclusion of “lease” but should have been “least” only. Otherwise the examiner is unable to clearly determine what “least lease” refers to.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   
Yadav, US 20180359172 A1 (hereafter referred to as Yadav). 
A.	Regarding claims 1, 11 and 16, Yadav teaches an apparatus {a computer implemented method} [a non-transitory processor readable storage medium] (p. 4, “network administration device”) comprising: 
at least one processing device comprising a processor coupled to a memory (p. 4, “A non-transitory computer-readable medium storing instructions, the instructions comprising one or more instructions that, when executed by one or more processors of a network administration device”); the at least one processing device (p. 4, “… executed by one or more processors of a network administration device, cause the one or more processors to receive …”) being configured: 
to obtain input information pertaining to one or more device-related changes to a data center (p. 21, “For example, the network topology information may indicate a type of topology (e.g., bus, ring, star, mesh, and/or the like), capabilities of network devices and/or links, configurations of network devices and/or links, and/or the like.” And p. 64, “Additionally, or alternatively, network device 220 may provide information identifying a configuration of network device 220 based on a protocol for configuration of networks and/or network devices 220.” The receipt of topology related information includes the changes to network devices, see p. 13. “network topology is likely to change over time (e.g., based on activation or deactivation of network devices, changes in configuration of network devices, and/or the like), which may lead to an obsolete or sub-optimal routing protocol.”);
to obtain telemetry data attributed to one or more devices in the data center (p. 64, “For example, network device 220 may provide telemetry data regarding performance of network device 220 (e.g., a number of traffic drops, a traffic delay, a throughput statistic, a queue length, a resource utilization, an ingress and/or egress packets per second rate, and/or the like).”); 
to determine one or more device configurations for implementation in at least one device in the data center in connection with the one or more device-related changes  by processing the input information and the obtained telemetry data using one or more artificial intelligence techniques (p. 66, “Network administration device 210 may use the first operational information and the first flow information to train a predictive model to identify predicted performance information based on operational information and flow information. For example, the predictive model may receive operational information and flow information, and may output information regarding one or more performance indicators based on the operational information, the flow information, and the predictive model.” And p. 81, “By using the machine learning technique to generate and update the model, network administration device 210 may enable adaptation to changing network conditions.”); and 
to perform at least one automated action based at least in part on the one or more determined device configurations (p. 82, “In some implementations, network administration device 210 may transmit instructions to the network devices 220 to implement the path information. For example, network administration device 210 may use PCEP or a similar protocol to update routing information stored by the network devices 220.”). (Yadav, p. 79, “When network administration device 210 detects the particular condition, network administration device 210 may determine that the fault is likely to occur. In such a case, network administration device 210 may determine second operational information and/or second flow information identifying the fault, and may use the second operational information and/or second flow information to identify an updated (e.g., optimized, improved, etc.) path to avoid the fault associated with the particular network device 220.”).

B.	Regarding dependent claims 2, 12 and 17, Yadav teaches the apparatus {a computer implemented method} [a non-transitory processor readable storage medium]of claims 1, 11 and 16, wherein processing the input information and the obtained telemetry data using one or more artificial intelligence techniques comprises processing the input information and the obtained telemetry data using deep reinforcement in conjunction with at least one neural network learning (Yadav, p. 71, “Examples of machine learning techniques include decision tree learning, association rule learning, artificial neural networks, deep learning, … In some implementations, machine learning may also be used to update an existing model, as described in more detail below.”)  to predict at least one impact of at least one device configuration change to the at least one device (Yadav, p. 14, “The model may output predicted performance information for the set of network devices based on input information identifying traffic flows and/or operational information. Some implementations described herein may use the model to determine path information for a network, and may implement the path information in the network”).

C.	Regarding dependent claim 7, Yadav teaches the computer-implemented method of claim 2, wherein the at least one neural network comprises one or more of at least one deep Q network (Lyons, p. 4, “For example, a deep neural network is a deep machine learning model that includes an output layer and one or more hidden layers that each apply a non-linear transformation to a received input to generate an output.”) and at least one convolutional neural network.

D.	Regarding dependent claim 8, Yadav teaches the computer-implemented method of claim 1, wherein the telemetry data measure hardware performance status associated with at least [[lease]] a portion of the data center at a given point of time (p. 20, “[T] the operational information may include information … throughput statistics (e.g., information relating to a throughput of a network device of the network), a queue length (e.g., a quantity of packets or traffic queued at a network device), resource allocation (e.g., allocation of hardware, software, or other resources of a network device), input rate and/or output rate for one or more network devices, and/or the like.” And p. 35, “Also, the network administration device may continuously gather useful telemetry and/or performance information over time, which may permit analysis of network information over time.”).

E.	Regarding dependent claim 9, Yadav teaches the computer-implemented method of claim 1, wherein performing the at least one automated action comprises outputting identifying information for the one or more determined device configurations to at least one data center administrator (Yadav, p. 69, “For example, the performance information may identify performance indicators associated with the first set of network devices 220, such as a queue length, a resource utilization measurement, a per-flow packet rate (e.g., packets per second and/or the like), and/or the like.” And p.73, “A supervised learning technique may use an input data set (e.g., a data set of operational information, flow information, and/or performance information) to generate a model, and may refine or update the model based on feedback from a supervisor.” The administrator will act on operational information.).

F.	Regarding dependent claim 10, Yadav teaches the computer-implemented method of claim 1, wherein performing the at least one automated action comprises updating device configurations for the at least one device in the data center based on the one or more determined device configurations (Yadav, p. 79, “When network administration device 210 detects the particular condition, network administration device 210 may determine that the fault is likely to occur. In such a case, network administration device 210 may determine second operational information and/or second flow information identifying the fault, and may use the second operational information and/or second flow information to identify an updated (e.g., optimized, improved, etc.) path to avoid the fault associated with the particular network device 220.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yadav in view of Lyon et al., US 20190281476 A1 (hereafter referred to Lyon).
A.	Regarding dependent claim 3, 13 and 18, Yadav teaches the apparatus of {a computer implemented method} [a non-transitory processor readable storage medium] claims 2, 12 and  17, wherein processing the input information and the obtained telemetry data using deep reinforcement learning  in conjunction with at least one neural network (Yadav, p. 71, “Examples of machine learning techniques include decision tree learning, association rule learning, artificial neural networks, deep learning, … . In some implementations, machine learning may also be used to update an existing model, as described in more detail below.”) comprises converting at least a portion of the input information and the obtained telemetry data into one or more multi-dimensional vectors (Lyons combination). Yadav does not specifically teach converting at least a portion of the input information and the obtained telemetry data into one or more multi-dimensional vectors. Lyon teaches converting at least a portion of the input information and the obtained telemetry data into one or more multi-dimensional vectors (p. 66, “The machine learning model can be a neural network …” And p. 67, “The system provides an input including a numerical representation (e.g., as a vector or a matrix) of the current observations (i.e., obtained in 302) to the machine learning model, which is configured to process the input in accordance with current parameter values of the machine learning model to generate as output data indicating the current network state.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yadav to substitute multidimensional vectors from Lyon for the neural network inputs from Yadav to refine the neural network model with preferred inputs for using the neural network model.

B.	Regarding dependent claims 4, 14 and 19, Yadav-Lyon teaches the apparatus of {a computer implemented method} [a non-transitory processor readable storage medium] claims 3, 13 and 18, wherein the at least one processing device is further configured: 
to provide the one or more multi-dimensional vectors to the at least one neural network (Lyon, p. 66, “The machine learning model can be a neural network …” And p. 67, “The system provides an input including a numerical representation (e.g., as a vector or a matrix) of the current observations (i.e., obtained in 302) to the machine learning model, which is configured to process the input in accordance with current parameter values of the machine learning model to generate as output data indicating the current network state.”).

Claim(s) 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav and Lyon as applied to claims 4, 14 and 19 above, and further in view of  Lie et al., US 20200380344 A1 (hereafter referred to as Lie).
A.	Regarding dependent claims 5, 15 and 20, Yadav-Lyon teaches the apparatus of  {a computer implemented method} [a non-transitory processor readable storage medium] claims 4, 14 and 19, wherein providing the one or more multi-dimensional vectors to the at least one neural network comprises passing the one or more multi-dimensional vectors through one or more convolutional layers, one or more pooling layers, and one or more fully connected linear layers of the at least one neural network (Lyon, p. 4, “For example, a deep neural network is a deep machine learning model that includes an output layer and one or more hidden layers that each apply a non-linear transformation to a received input to generate an output.”). However, in the same field of endeavor, Lie teaches passing one or more multi-dimensional vectors through one or more convolutional layers, one or more pooling layers, and one or more fully connected linear layers of the at least one neural network (p. 81, “Stimuli (e.g., input data) is received by an input layer of neurons and the computed results of the dataflow graph (e.g., output data) are provided by an output layer of neurons. Example layers of neurons include input layers, output layers, rectified linear unit layers, fully connected layers, recurrent layers, long short-term memory layers, convolutional layers, kernel layers, dropout layers, and pooling layers.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yadav-Lyon to pooling, convolution and linear layers from Lie for neural network model from Yadav-Lyon to reduce processing resources by employing pooling and convolution layers to reduce input while not reducing precision of the neural network model.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of  Subramanian et al., US 20200104184 A1 (hereafter referred to as Subramanian).
A.	Regarding dependent claim 6, Yadav teaches the computer-implemented method of claim 2, as cited above. Yadav does not specifically teach wherein using deep reinforcement learning in conjunction with at least one neural network to predict at least one impact of at least one device configuration change to the at least one device comprises assigning one or more rewards and one or more penalties for impacts of device configuration changes to data center performance, wherein each reward is assigned for a positive impact on data center performance and each penalty is assigned for a negative impact on data center performance. However, in the same field of endeavor, Subramanian teaches wherein using deep reinforcement learning (p. 52, “Reward determination module 528 can determine a reward or penalty to provide for a suggested resource configuration in order to train resource determination module 522 based on one or more of: boundedness, end-to-end latency, data center utilization, meeting or failing performance requirements, or rejection of a resource configuration suggestion by pod manager 510.”) in conjunction with at least one neural network to predict at least one impact of at least one device configuration change to the at least one device comprises assigning one or more rewards and one or more penalties for impacts of device configuration changes to data center performance, wherein each reward is assigned for a positive impact on data center performance and each penalty is assigned for a negative impact on data center performance (p. 55, “For multiple executions of the same workload, positive rewards can also be granted for: decreasing or steady end-to-end latency and/or decreasing or steady boundedness. For multiple executions of the same workload, lower rewards or penalties can be provided for: increasing end-to-end latency, increasing boundedness, or rejection of a resource configuration suggestion by pod manager 510. A lowest reward (e.g., zero or a negative award value penalty) can be given if the SLA requirements are not met, data center resources are overallocated to the workload, and performance of the workload is worse than that of a prior run.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yadav to substitute positive and negative rewards from Subramanian for network feedback in Yadav to provide effective training by refining based on the network performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicolae et al., US 20210286614 A1, teaches determine changes to resource units  of servers based on neural network model with telemetry data as one of the inputs.
Salunke et al.,  US 20200351283 A1, teaches providing automated responsive actions in which a resource configuration may be modified, such as by installing a patch, adjusting resource settings, or migrating the resource to a different host as determine after a training process.
Sethi et al., US 20210133554 A1, teaches self-healing action based on mapped action from a reinforcement learning-based policy based on collecting telemetry data at temporal frequencies.
Verma et al., US 20190197397 A1, teaches using network log entries to determine causal chains by applying a neural network and using automated network management systems to change the configuration of the network by disabling devices.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452